Case 4:20-cr-00029-ALM-CAN Document 13 Filed 04/15/20 Page 1 of 1 PageID #: 21




                          IN THE UNITED STATES DISTRICT COURT              PILE] :
                               EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION                              APR 1 5 2020
                                                        „ Clerk, U.S. District Court
   UNITED STATES OF AMERICA,                            8 Eastern District of Texas
                                                        §
                                                        §
   v.                                                   § CASE NUMBER 4:20-CR-029 -        (2) ALM
                                                        § 4:20-CR-031- (2)                  ALM
                                                        § 4:20-CR-037 - (2)                 ALM
   CRAIG SEASON,                                        § 4:20-CR-038 - (3)                ALM
                                                        §

                                                 ORDER

          The Court set a hearing to consider the matter of Defendant s detention pending trial and

  Defendant waived his right to a detention hearing by the execution of waiver.

          It is therefore ORDERED that Defendant is detained pending trial without prejudice to

  his re-raising the issue of pretrial detention at any time.


           So ORDERED and SIGNED this 15th day of April, 2020.
